


--------------------------------------------------------------------------------



Exhibit 10.1



FRANKLIN COVEY CO.
2019 OMNIBUS INCENTIVE PLAN
 
Section 1.                          Purpose
 
The purpose of the Plan is to promote the interests of the Company and its
shareholders by aiding the Company in attracting and retaining employees,
officers, consultants, advisors and non‑employee Directors capable of assuring
the future success of the Company, to offer such persons incentives to put forth
maximum efforts for the success of the Company’s business and to compensate such
persons through various stock-based arrangements and provide them with
opportunities for stock ownership in the Company, thereby aligning the interests
of such persons with the Company’s shareholders.
 
Section 2.                          Definitions
 
As used in the Plan, the following terms shall have the meanings set forth
below:
 
(a)            “Affiliate” shall mean any entity that, directly or indirectly
through one or more intermediaries, is controlled by the Company.
 
(b)            “Award” shall mean any Option, Stock Appreciation Right,
Restricted Stock, Restricted Stock Unit or Other Stock-Based Award granted under
the Plan.
 
(c)            “Award Agreement” shall mean any written agreement, contract or
other instrument or document evidencing an Award granted under the Plan
(including a document in an electronic medium) executed in accordance with the
requirements of Section 9(b).
 
(d)            “Board” shall mean the Board of Directors of the Company.
 
(e)            “Change in Control” shall mean the occurrence of any of the
following events:
 
(i)

a change in control required to be reported pursuant to Item 6(e) of Schedule
14A of Regulation 14A under the Exchange Act;


(ii)

a change in the composition of the Board, as a result of which fewer than fifty
percent of the incumbent Directors are Directors who either (i) had been
directors of the Company 24 months prior to such change or (ii) were elected, or
nominated for election, to the Board with the affirmative votes of at least a
majority of the Directors who had been Directors of the Company 24 months prior
to such change and who were still in office at the time of the election or
nomination;


(iii)

any “person” (as such term is used in Section 13(d) of the Exchange Act) is or
becomes the beneficial owner, directly or indirectly, of securities of the
Company representing 30 percent or more of the combined voting power of the
Company’s then outstanding securities ordinarily (and apart from rights accruing
under special circumstances) having the right to vote at elections of Directors
(the “Base Capital Stock”); provided, however, that any change in the relative
beneficial ownership of securities of any person resulting solely from a
reduction in the aggregate number of outstanding shares of Base Capital Stock,
and any decrease thereafter in such person’s ownership of securities, shall be
disregarded until such person increases in any manner, directly or indirectly,
such person’s beneficial ownership of any securities of the Company; or


1

--------------------------------------------------------------------------------

 
(iv)

The consummation of a merger or consolidation of the Company with or into
another person or the sale, transfer, or other disposition of all or
substantially all of the Company’s assets to one or more other persons in a
single transaction or series of related transactions that requires the approval
of the Company’s shareholders, whether for such transaction or the issuance of
securities in such transaction (a “Business Combination”), unless in connection
with such Business Combination securities possessing more than 50% of the total
combined voting power of the survivor’s or acquiror’s outstanding securities (or
the securities of any parent thereof) are held by a person or persons who held
securities possessing more than 50% of the total combined voting power of the
Company’s outstanding securities (“Company Voting Securities”) immediately prior
to such Business Combination and such voting power among the holders thereof is
in substantially the same proportion as the voting power of such Company Voting
Securities among the holders thereof immediately prior to such Business
Combination.


(f)            “Code” shall mean the Internal Revenue Code of 1986, as amended
from time to time, and any regulations promulgated thereunder.
 
(g)            “Committee” shall mean The Organization and Compensation
Committee of the Board or such other committee designated by the Board to
administer the Plan.  The Committee shall be comprised of not less than such
number of Directors as shall be required to permit Awards granted under the Plan
to qualify under Rule 16b‑3, and at least two members of the Committee shall be
a “non‑employee director” within the meaning of Rule 16b‑3.
 
(h)            “Company” shall mean Franklin Covey Co. and any successor
corporation.
 
(i)            “Director” shall mean a member of the Board.
 
(j)            “Eligible Person” shall mean any employee, officer, non‑employee
Director, consultant, independent contractor or advisor providing services to
the Company or any Affiliate, or any such person to whom an offer of employment
or engagement with the Company or any Affiliate is extended.
 
(k)            “Exchange Act” shall mean the Securities Exchange Act of 1934, as
amended.
 
(l)            “Fair Market Value” with respect to one Share as of any date
shall mean (a) if the Share is listed on any established stock exchange, the
price of one Share at the close of the regular trading session of such market or
exchange on such date, as reported by The New York Stock Exchange or a
comparable reporting service, or, if no sale of Shares shall have occurred on
such date, on the next preceding date on which there was a sale of Shares;
(b) if the Shares are not so listed on any established stock exchange, the
average of the closing “bid” and “asked” prices quoted by the OTC Bulletin
Board, the National Quotation Bureau, or any comparable reporting service on
such date or, if there are no quoted “bid” and “asked” prices on such date, on
the next preceding date for which there are such quotes for a Share; or (c) if
the Shares are not publicly traded as of such date, the per share value of a
Share, as determined by the Board, or any duly authorized Committee of the
Board, in its sole discretion, by applying principles of valuation with respect
thereto.
 
2

--------------------------------------------------------------------------------

 
(m)            “Incentive Stock Option” shall mean an option granted under
Section 6(a) of the Plan that is intended to meet the requirements of Section
422 of the Code or any successor provision.
 
(n)            “Non‑Qualified Stock Option” shall mean an option granted under
Section 6(a) of the Plan that is not intended to be an Incentive Stock Option.
 
(o)            “Option” shall mean an Incentive Stock Option or a Non‑Qualified
Stock Option to purchase shares of the Company.
 
(p)            “Other Stock-Based Award” shall mean any right granted under
Section 6(d) of the Plan.
 
(q)            “Participant” shall mean an Eligible Person designated to be
granted an Award under the Plan.
 
(r)            “Person” shall mean any individual or entity, including a
corporation, partnership, limited liability company, association, joint venture
or trust.
 
(s)            “Plan” shall mean the Franklin Covey Co. 2019 Omnibus Incentive
Plan, as amended from time to time.
 
(t)            “Prior Stock Plans” shall mean the Franklin Covey Co. 2015
Omnibus Incentive Plan and the Franklin Covey Co. Second Amended and Restated
1992 Stock Incentive Plan, as amended from time to time.
 
(u)            “Restricted Stock” shall mean any Share granted under Section
6(c) of the Plan.
 
(v)            “Restricted Stock Unit” shall mean any unit granted under Section
6(c) of the Plan evidencing the right to receive a Share (or a cash payment
equal to the Fair Market Value of a Share) at some future date.
 
(w)            “Rule 16b‑3” shall mean Rule 16b‑3 promulgated by the Securities
and Exchange Commission under the Exchange Act or any successor rule or
regulation.
 
(x)            “Section 409A” shall mean Section 409A of the Code, or any
successor provision, and applicable Treasury Regulations and other applicable
guidance thereunder.
 
(y)            “Securities Act” shall mean the Securities Act of 1933, as
amended.
 
(z)            “Share” or “Shares” shall mean common shares in the capital of
the Company (or such other securities or property as may become subject to
Awards pursuant to an adjustment made under Section 4(c) of the Plan).
 
3

--------------------------------------------------------------------------------

 
(aa)            “Specified Employee” shall mean a specified employee as defined
in Section 409A(a)(2)(B) of the Code or applicable proposed or final regulations
under Section 409A, determined in accordance with procedures established by the
Company and applied uniformly with respect to all plans maintained by the
Company that are subject to Section 409A.
 
(bb)            “Stock Appreciation Right” shall mean any right granted under
Section 6(b) of the Plan.
 
Section 3.                          Administration
 
(a)            Power and Authority of the Committee.  The Plan shall be
administered by the Committee.  Subject to the express provisions of the Plan
and to applicable law, the Committee shall have full power and authority to: 
(i) designate Participants; (ii) determine the type or types of Awards to be
granted to each Participant under the Plan; (iii) determine the number of Shares
to be covered by (or the method by which payments or other rights are to be
calculated in connection with) each Award; (iv) determine the terms and
conditions of any Award or Award Agreement, including any terms relating to the
forfeiture of any Award and the forfeiture, recapture or disgorgement of any
cash, Shares or other amounts payable with respect to any Award; (v) amend the
terms and conditions of any Award or Award Agreement, subject to the limitations
under Section 7; (vi) accelerate the exercisability of any Award or the lapse of
any restrictions relating to any Award, subject to the limitations in Sections
6(e)(vi) and 6(e)(viii) and Section 7, (vii) determine whether, to what extent
and under what circumstances Awards may be exercised in cash, Shares, other
securities, other Awards or other property (excluding promissory notes), or
canceled, forfeited or suspended, subject to the limitations in Section 7;
(viii) determine whether, to what extent and under what circumstances amounts
payable with respect to an Award under the Plan shall be deferred either
automatically or at the election of the holder thereof or the Committee, subject
to the requirements of Section 409A; (ix) interpret and administer the Plan and
any instrument or agreement, including an Award Agreement, relating to the Plan;
(x) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; (xi) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan; and
(xii) adopt such modifications, rules, procedures and subplans as may be
necessary or desirable to comply with provisions of the laws of non‑U.S.
jurisdictions in which the Company or an Affiliate may operate, including,
without limitation, establishing any special rules for Affiliates, Eligible
Persons or Participants located in any particular country, in order to meet the
objectives of the Plan and to ensure the viability of the intended benefits of
Awards granted to Participants located in such non‑United States jurisdictions. 
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan or any Award or Award Agreement shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon any Participant, any holder or beneficiary of any Award or Award Agreement,
and any employee of the Company or any Affiliate.
 
(b)            Delegation.  The Committee may delegate to one or more officers
or Directors of the Company, subject to such terms, conditions and limitations
as the Committee may establish in its sole discretion, the authority to grant
Awards; provided, however, that the Committee shall not delegate such authority
(i) with regard to grants of Awards to be made to officers of the Company or any
Affiliate who are subject to Section 16 of the Exchange Act or (ii) in such a
manner as would cause the Plan not to comply with the requirements of applicable
exchange rules or applicable corporate law.
 
4

--------------------------------------------------------------------------------

 
(c)            Power and Authority of the Board.  Notwithstanding anything to
the contrary contained herein, (i) the Board may, at any time and from time to
time, without any further action of the Committee, exercise the powers and
duties of the Committee under the Plan, unless the exercise of such powers and
duties by the Board would cause the Plan not to comply with the requirements of
Rule 16b‑3; and (ii) only the Committee (or another committee of the Board
comprised of directors who qualify as independent directors within the meaning
of the independence rules of any applicable securities exchange where the Shares
are then listed) may grant Awards to Directors who are not also employees of the
Company or an Affiliate.
 
(d)            Indemnification.  To the full extent permitted by law, (i) no
member of the Board, the Committee or any person to whom the Committee delegates
authority under the Plan shall be liable for any action or determination taken
or made in good faith with respect to the Plan or any Award made under the Plan,
and (ii) the members of the Board, the Committee and each person to whom the
Committee delegates authority under the Plan shall be entitled to
indemnification by the Company with regard to such actions and determinations. 
The provisions of this paragraph shall be in addition to such other rights of
indemnification as a member of the Board, the Committee or any other person may
have by virtue of such person’s position with the Company.
 
Section 4.                          Shares Available for Awards
 
(a)            Shares Available.  Subject to adjustment as provided in Section
4(c) of the Plan, the aggregate number of Shares that may be issued under all
Awards under the Plan shall equal:
 
(i)

700,000 Shares, plus


(ii)

any Shares subject to any outstanding award under the Prior Stock Plans that,
after November 30, 2018, are not purchased or are forfeited or reacquired by the
Company, or otherwise not delivered to the Participant due to termination or
cancellation of such award, subject to the share counting provisions of Section
4(b) below, less


(iii)

any Shares subject to any award issued under the Prior Stock Plans after
November 30, 2018.  On and after shareholder approval of this Plan, no awards
shall be granted under the Prior Stock Plans, but all outstanding awards
previously granted under the Prior Stock Plans shall remain outstanding and
subject to the terms of the Prior Stock Plans.


The aggregate number of Shares that may be issued under all Awards under the
Plan shall be reduced by Shares subject to Awards issued under the Plan in
accordance with the Share counting rules described in Section 4(b) below.  When
determining the Shares added to and subtracted from the aggregate reserve under
paragraphs (ii) and (iii) above, the number of Shares added or subtracted shall
be also determined in accordance with the Share counting rules described in
Section 4(b) below (including, for avoidance of doubt the Share recycling
rules).
 
5

--------------------------------------------------------------------------------

 
(b)            Counting Shares.  For purposes of this Section 4, except as set
forth in this Section 4(b) below, if an Award entitles the holder thereof to
receive or purchase Shares, the number of Shares covered by such Award or to
which such Award relates shall be counted on the date of grant of such Award
against the aggregate number of Shares available for granting Awards under the
Plan.
 
(i)

Shares Added Back to Reserve.  Subject to the limitations in (ii) below, if any
Shares covered by an Award or to which an Award relates are not purchased or are
forfeited or are reacquired by the Company, then the number of Shares counted
against the aggregate number of Shares available under the Plan with respect to
such Award, to the extent of any such forfeiture, reacquisition by the Company,
termination or cancellation, shall again be available for granting Awards under
the Plan.


(ii)

Shares Not Added Back to Reserve.  Notwithstanding anything to the contrary in
(i) above, the following Shares will not again become available for issuance
under the Plan:  (A) any Shares which would have been issued upon any exercise
of an Option but for the fact that the exercise price was paid by a “net
exercise” pursuant to Section 6(a)(iii)(B) or any Shares tendered in payment of
the exercise price of an Option; (B) any Shares withheld by the Company or
Shares tendered to satisfy any tax withholding obligation; (C) Shares covered by
a stock-settled Stock Appreciation Right issued under the Plan that are not
issued in connection with settlement in Shares upon exercise; or (D) Shares that
are repurchased by the Company using Option exercise proceeds.


(iii)

Cash-Only Awards.  Awards that do not entitle the holder thereof to receive or
purchase Shares shall not be counted against the aggregate number of Shares
available for Awards under the Plan.


(iv)

Substitute Awards Relating to Acquired Entities.  Shares issued under Awards
granted in substitution for awards previously granted by an entity that is
acquired by or merged with the Company or an Affiliate shall not be counted
against the aggregate number of Shares available for Awards under the Plan.


(c)            Adjustments.  In the event that any dividend (other than a
regular cash dividend) or other distribution (whether in the form of cash,
Shares, other securities or other property), recapitalization, stock split,
reverse stock split, reorganization, merger, consolidation, split‑up, spin‑off,
combination, repurchase or exchange of Shares or other securities of the
Company, issuance of warrants or other rights to purchase Shares or other
securities of the Company or other similar corporate transaction or event
affects the Shares such that an adjustment is necessary in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan, then the Committee shall, in such manner as it
may deem equitable, adjust any or all of (i) the number and type of Shares (or
other securities or other property) that thereafter may be made the subject of
Awards, (ii) the number and type of Shares (or other securities or other
property) subject to outstanding Awards, (iii) the purchase price or exercise
price with respect to any Award and (iv) the limitations contained in Sections
4(d)(i) and (ii) below; provided, however, that the number of Shares covered by
any Award or to which such Award relates shall always be a whole number.  Such
adjustment shall be made by the Committee or the Board, whose determination in
that respect shall be final, binding and conclusive.
 
6

--------------------------------------------------------------------------------

 
(d)            Award Limitations Under the Plan.  The limitation contained in
this Section 4(d) shall apply only with respect to any Award or Awards granted
under this Plan, and limitations on awards granted under any other
shareholder‑approved incentive plan maintained by the Company will be governed
solely by the terms of such other plan.
 
(i)

Limitation for Employees and Officers.  No Eligible Person who is an employee or
officer may be granted any Award or Awards denominated in Shares for more than
250,000 Shares (subject to adjustment as provided for in Section 4(c) of the
Plan), in the aggregate in any fiscal year.


(ii)

Limitation for Consultants, Independent Contractors and Advisors.  No Eligible
Person who is a consultant, independent contractor or advisor may be granted any
Award or Awards denominated in Shares for more than 250,000 Shares (subject to
adjustment as provided for in Section 4(c) of the Plan), in the aggregate in any
fiscal year.


(iii)

Limitation of Awards Granted to Non-Employee Directors.  No Director who is not
also an employee of the Company or an Affiliate may be granted any Award or
Awards denominated in Shares that exceed in the aggregate $125,000 (such value
computed as of the date of grant in accordance with applicable financial
accounting rules) in any fiscal year.  The foregoing limit shall not apply to
any Award made pursuant to any election by the Director to receive an Award in
lieu of all or a portion of annual and committee retainers and annual meeting
fees.


Section 5.                          Eligibility
 
Any Eligible Person shall be eligible to be designated as a Participant.  In
determining which Eligible Persons shall receive an Award and the terms of any
Award, the Committee may take into account the nature of the services rendered
by the respective Eligible Persons, their present and potential contributions to
the success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant.  Notwithstanding the foregoing, an Incentive
Stock Option may only be granted to employees (which term as used herein
includes, without limitation, officers and Directors who are also employees),
and an Incentive Stock Option shall not be granted to an employee of an
Affiliate unless such Affiliate is also a “subsidiary corporation” of the
Company within the meaning of Section 424(f) of the Code or any successor
provision.
 
7

--------------------------------------------------------------------------------

 
Section 6.                          Awards
 
(a)            Options.  The Committee is hereby authorized to grant Options to
Eligible Persons with the following terms and conditions and with such
additional terms and conditions not inconsistent with the provisions of the Plan
as the Committee shall determine:
 
(i)

Exercise Price.  The purchase price per Share purchasable under an Option shall
be determined by the Committee and shall not be less than 100% of the Fair
Market Value of a Share on the date of grant of such Option; provided, however,
that the Committee may designate a purchase price below Fair Market Value on the
date of grant if the Option is granted in substitution for a stock option
previously granted by an entity that is acquired by or merged with the Company
or an Affiliate.


(ii)

Option Term.  The term of each Option shall be fixed by the Committee at the
time but shall not be longer than 10 years from the date of grant. 
Notwithstanding the foregoing, the Committee may provide in the terms of an
Option (either at grant or by subsequent modification) that, to the extent
consistent with Section 409A, in the event that on the last business day of the
term of an Option (other than an Incentive Stock Option) (i) the exercise of the
Option is prohibited by applicable law or (ii) Shares may not be purchased or
sold by certain employees or directors of the Company due to the “black-out
period” of a Company policy or a “lock-up” agreement undertaken in connection
with an issuance of securities by the Company, the term of the Option shall be
extended for a period of not more than thirty (30) days following the end of the
legal prohibition, black-out period or lock-up agreement.


(iii)

Time and Method of Exercise.  Subject to Section 6(a)(iii)(B), the Committee
shall determine the time or times at which an Option may be exercised in whole
or in part and the method or methods by which, and the form or forms, including,
but not limited to, cash, Shares (actually or by attestation), other securities,
other Awards or other property, or any combination thereof, having a Fair Market
Value on the exercise date equal to the applicable exercise price, in which,
payment of the exercise price with respect thereto may be made or deemed to have
been made.


(A)

Promissory Notes.  Notwithstanding the foregoing, the Committee may not accept a
promissory note as consideration.


(B)

Net Exercises.  Notwithstanding anything to the contrary herein, the Participant
may, in his or her discretion, exercise an Option by requesting that the Company
deliver to the Participant a number of Shares having an aggregate Fair Market
Value (determined as of the date of exercise) equal to the excess, if positive,
of the Fair Market Value of the Shares underlying the Option being exercised on
the date of exercise, over the exercise price of the Option for such Shares.


8

--------------------------------------------------------------------------------

 
(iv)

Incentive Stock Options.  Notwithstanding anything in the Plan to the contrary,
the following additional provisions shall apply to the grant of stock options
which are intended to qualify as Incentive Stock Options:


(A)

The aggregate number of Shares that may be issued under all Incentive Stock
Options under the Plan shall be 700,000 Shares.


(B)

The Committee will not grant Incentive Stock Options in which the aggregate Fair
Market Value (determined as of the time the Option is granted) of the Shares
with respect to which Incentive Stock Options are exercisable for the first time
by any Participant during any calendar year (under this Plan and all other plans
of the Company and its Affiliates) shall exceed $100,000.


(C)

All Incentive Stock Options must be granted within ten years from the earlier of
the date on which this Plan was adopted by the Board or the date this Plan was
approved by the shareholders of the Company.


(D)

Unless sooner exercised, all Incentive Stock Options shall expire and no longer
be exercisable no later than 10 years after the date of grant; provided,
however, that in the case of a grant of an Incentive Stock Option to a
Participant who, at the time such Option is granted, owns (within the meaning of
Section 422 of the Code) stock possessing more than 10% of the total combined
voting power of all classes of stock of the Company or of its Affiliates, such
Incentive Stock Option shall expire and no longer be exercisable no later than
five years from the date of grant.


(E)

The purchase price per Share for an Incentive Stock Option shall be not less
than 100% of the Fair Market Value of a Share on the date of grant of the
Incentive Stock Option; provided, however, that, in the case of the grant of an
Incentive Stock Option to a Participant who, at the time such Option is granted,
owns (within the meaning of Section 422 of the Code) stock possessing more than
10% of the total combined voting power of all classes of stock of the Company or
of its Affiliates, the purchase price per Share purchasable under an Incentive
Stock Option shall be not less than 110% of the Fair Market Value of a Share on
the date of grant of the Incentive Stock Option.


(F)

Any Incentive Stock Option authorized under the Plan shall contain such other
provisions as the Committee shall deem advisable, but shall in all events be
consistent with and contain all provisions required in order to qualify the
Option as an Incentive Stock Option.


9

--------------------------------------------------------------------------------



(b)            Stock Appreciation Rights.  The Committee is hereby authorized to
grant Stock Appreciation Rights to Eligible Persons subject to the terms of the
Plan and any applicable Award Agreement.  A Stock Appreciation Right granted
under the Plan shall confer on the holder thereof a right to receive upon
exercise thereof the excess of (i) the Fair Market Value of one Share on the
date of exercise over (ii) the grant price of the Stock Appreciation Right as
specified by the Committee, which price shall not be less than 100% of the Fair
Market Value of one Share on the date of grant of the Stock Appreciation Right;
provided, however, that the Committee may designate a grant price below Fair
Market Value on the date of grant if the Stock Appreciation Right is granted in
substitution for a stock appreciation right previously granted by an entity that
is acquired by or merged with the Company or an Affiliate.  Subject to the terms
of the Plan and any applicable Award Agreement, the grant price, term, methods
of exercise, dates of exercise, methods of settlement and any other terms and
conditions of any Stock Appreciation Right shall be as determined by the
Committee (except that the term of each Stock Appreciation Right shall be
subject to the same limitations in Section 6(a)(ii) applicable to Options).  The
Committee may impose such conditions or restrictions on the exercise of any
Stock Appreciation Right as it may deem appropriate.
 
(c)            Restricted Stock and Restricted Stock Units.  The Committee is
hereby authorized to grant an Award of Restricted Stock and Restricted Stock
Units to Eligible Persons with the following terms and conditions and with such
additional terms and conditions not inconsistent with the provisions of the Plan
as the Committee shall determine:
 
(i)

Restrictions.  Shares of Restricted Stock and Restricted Stock Units shall be
subject to such restrictions as the Committee may impose (including, without
limitation, any limitation on the right to receive any property with respect
thereto), which restrictions may lapse separately or in combination at such time
or times, in such installments or otherwise as the Committee may deem
appropriate.  For purposes of clarity and without limiting the Committee’s
general authority under Section 3(a), vesting of such Awards may, at the
Committee’s discretion, be conditioned upon the Participant’s completion of a
minimum period of service with the Company or an Affiliate, or upon the
achievement of one or more performance goals established by the Committee, or
upon any combination of service-based and performance-based conditions.  As
provided in Section 6(e)(ix) below, the holders of Restricted Stock will not
have any voting, dividend, or other rights until the Restricted Stock
restrictions lapse or are waived.  The holders of Restricted Stock Units shall
have no voting rights and shall have no dividend rights until the applicable
restrictions lapse or are waived.


10

--------------------------------------------------------------------------------



(ii)

Issuance and Delivery of Shares.  Any Restricted Stock granted under the Plan
shall be issued at the time such Awards are granted and may be evidenced in such
manner as the Committee may deem appropriate, including book‑entry registration
or issuance of a stock certificate or certificates, which certificate or
certificates shall be held by the Company or held in nominee name by the stock
transfer agent or brokerage service selected by the Company to provide such
services for the Plan.  Such certificate or certificates shall be registered in
the name of the Participant and shall bear an appropriate legend referring to
the restrictions applicable to such Restricted Stock.  Shares representing
Restricted Stock that are no longer subject to restrictions shall be delivered
(including by updating the book‑entry registration) to the Participant promptly
after the applicable restrictions lapse or are waived.  In the case of
Restricted Stock Units, no Shares shall be issued at the time such Awards are
granted.  Upon the lapse or waiver of restrictions and the restricted period
relating to Restricted Stock Units evidencing the right to receive Shares, such
Shares shall be issued and delivered to the holder of the Restricted Stock
Units.


(d)            Other Stock-Based Awards.  The Committee is hereby authorized to
grant to Eligible Persons such other Awards that are denominated or payable in,
valued in whole or in part by reference to, or otherwise based on or related to,
Shares (including, without limitation, securities convertible into Shares), as
are deemed by the Committee to be consistent with the purpose of the Plan.  The
Committee shall determine the terms and conditions of such Awards, subject to
the terms of the Plan and any applicable Award Agreement.  No Award issued under
this Section 6(d) shall contain a purchase right or an option-like exercise
feature.
 
              (e)            General Consideration for Awards.  Awards may be
granted for no cash consideration or for any cash or other consideration as may
be determined by the Committee or required by applicable law.
 
(i)

Awards May Be Granted Separately or Together.  Awards may, in the discretion of
the Committee, be granted either alone or in addition to, in tandem with or in
substitution for any other Award or any award granted under any other plan of
the Company or any Affiliate.  Awards granted in addition to or in tandem with
other Awards or in addition to or in tandem with awards granted under any other
plan of the Company or any Affiliate may be granted either at the same time as
or at a different time from the grant of such other Awards or awards.


(ii)

Forms of Payment under Awards.  Subject to the terms of the Plan and of any
applicable Award Agreement, payments or transfers to be made by the Company or
an Affiliate upon the grant, exercise or payment of an Award may be made in such
form or forms as the Committee shall determine (including, without limitation,
cash, Shares, other securities (but excluding promissory notes), other Awards or
other property or any combination thereof), and may be made in a single payment
or transfer, in installments or on a deferred basis, in each case in accordance
with rules and procedures established by the Committee.  Such rules and
procedures may include, without limitation, provisions for the payment or
crediting of reasonable interest on installment or deferred payments.


(iii)

Limits on Transfer of Awards.  No Award (other than fully vested and
unrestricted Shares issued pursuant to any Award) and no right under any such
Award shall be transferable by a Participant other than by will or by the laws
of descent and distribution, and no Award (other than fully vested and
unrestricted Shares issued pursuant to any Award) or right under any such Award
may be pledged, alienated, attached or otherwise encumbered, and any purported
pledge, alienation, attachment or encumbrance thereof shall be void and
unenforceable against the Company or any Affiliate.  Notwithstanding the
foregoing, the Committee may permit the transfer of an Award other than a fully
vested and unrestricted Share to family members, provided that such permitted
transfer shall be for no value and in accordance with the rules of Form S-8. 
The Committee may also establish procedures as it deems appropriate for a
Participant to designate a person or persons, as beneficiary or beneficiaries,
to exercise the rights of the Participant and receive any property distributable
with respect to any Award in the event of the Participant’s death.


11

--------------------------------------------------------------------------------

 
(iv)

Restrictions; Securities Exchange Listing.  All Shares or other securities
delivered under the Plan pursuant to any Award or the exercise thereof shall be
subject to such restrictions as the Committee may deem advisable under the Plan,
applicable federal or state securities laws and regulatory requirements, and the
Committee may cause appropriate entries to be made with respect to, or legends
to be placed on the certificates for, such Shares or other securities to reflect
such restrictions.  The Company shall not be required to deliver any Shares or
other securities covered by an Award unless and until the requirements of any
federal or state securities or other laws, rules or regulations (including the
rules of any securities exchange) as may be determined by the Company to be
applicable are satisfied.


(v)

Prohibition on Option and Stock Appreciation Right Repricing.  Except as
provided in Section 4(c) hereof, the Committee may not, without prior approval
of the Company’s shareholders, seek to effect any re-pricing of any previously
granted, “underwater” Option or Stock Appreciation Right by:  (i) amending or
modifying the terms of the Option or Stock Appreciation Right to lower the
exercise price; (ii) canceling the underwater Option or Stock Appreciation Right
and granting either (A) replacement Options or Stock Appreciation Rights having
a lower exercise price; or (B) Restricted Stock, Restricted Stock Units, or
Other Stock-Based Award in exchange; or (iii) cancelling or repurchasing the
underwater Option or Stock Appreciation Right for cash or other securities.  An
Option or Stock Appreciation Right will be deemed to be “underwater” at any time
when the Fair Market Value of the Shares covered by such Award is less than the
exercise price of the Award.


(vi)

Minimum Vesting.  Except as provided in (A) below, no Option, Stock Appreciation
Right, Restricted Stock, Restricted Stock Unit, or Other‑Stock Based Award shall
be granted with terms providing for a lapse of any vesting obligations earlier
than a date that is at least one-year following the date of grant (or, in the
case of vesting based upon performance-based objectives, vesting restrictions
cannot lapse earlier than the one-year anniversary measured from the
commencement of the period over which performance is evaluated).


12

--------------------------------------------------------------------------------

 
(A)

Notwithstanding the foregoing, a maximum of five percent (5%) of the aggregate
number of Shares available for issuance under this Plan may be issued as
Options, Stock Appreciation Rights, Restricted Stock, Restricted Stock Units or
other Stock‑Based Awards that do not comply with the applicable one‑year minimum
vesting requirements set forth above.


(B)

For purposes of counting Shares against the five percent (5%) limitation, the
Share counting rules under Sections 4(a) and 4(b) of the Plan apply.


(C)

Nothing in this Section 6 shall limit the authority of the Committee to provide
for the acceleration of the exercisability of any Award or the lapse of any
restrictions relating to any Award except where expressly limited in Section
6(e)(viii).


(vii)

Section 409A Provisions.  Notwithstanding anything in the Plan or any Award
Agreement to the contrary, to the extent that any amount or benefit that
constitutes “deferred compensation” to a Participant under Section 409A and
applicable guidance thereunder is otherwise payable or distributable to a
Participant under the Plan or any Award Agreement solely by reason of the
occurrence of a change in control event or due to the Participant’s disability
or “separation from service” (as such term is defined under Section 409A), such
amount or benefit will not be payable or distributable to the Participant by
reason of such circumstance unless the Committee determines in good faith that
(i) the circumstances giving rise to such change in control event, disability or
separation from service meet the definition of a change in control event,
disability, or separation from service, as the case may be, in Section
409A(a)(2)(A) of the Code and applicable proposed or final regulations, or
(ii) the payment or distribution of such amount or benefit would be exempt from
the application of Section 409A by reason of the short‑term deferral exemption
or otherwise.  Any payment or distribution that otherwise would be made to a
Participant who is a Specified Employee (as determined by the Committee in good
faith) on account of separation from service may not be made before the date
which is six months after the date of the Specified Employee’s separation from
service (or if earlier, upon the Specified Employee’s death) unless the payment
or distribution is exempt from the application of Section 409A by reason of the
short‑term deferral exemption or otherwise.


13

--------------------------------------------------------------------------------

 
(viii)

Acceleration of Vesting or Exercisability.  No Award Agreement shall accelerate
time-based vesting of any Award solely in connection with any corporate
transaction as described in Section 7(b); provided, that an Award Agreement may
accelerate time-based vesting for events occurring in connection with a
corporate transaction that are materially adverse to the Participant (e.g.,
termination without cause, resignation for good reason, death or disability, as
such terms are determined by the Committee).  The Committee may, pursuant to its
general authority under Section 3(a), waive the foregoing limitation and
accelerate time-based vesting under an Award, but only upon the consummation of
(or effective immediately prior to the consummation of, provided that the
consummation subsequently occurs) a corporate transaction that qualifies as a
Change in Control where the definitive agreement among the parties to the Change
in Control contemplates that the Award will be cancelled in exchange for an
immediate right to cash in accordance with Section 7(b)(i).  The foregoing
limitation shall not be construed to limit the Committee’s ability to modify
performance vesting conditions (as opposed to time-based vesting provisions) in
connection with a corporate transaction.


(ix)

Dividend Rights.  Except as provided in Section 4(c)(with respect to equitable
adjustments), the holders of Awards shall have no voting rights and shall have
no dividend or equivalent rights (including no right to accrue dividends or
dividend equivalent amounts that become payable upon vesting, lapse of
restrictions, or settlement of an Award).  In the event of any non-regular
dividend or similar equitable adjustment to an Award under Section 4(c), such
dividend or other adjustment amount shall be subject to the same vesting and
other restrictions as apply to the underlying Award Shares.  The foregoing
limitations shall not apply to fully vested, unrestricted Shares issued under
any Award.


Section 7.                          Amendment and Termination; Corrections
 
(a)            Amendments to the Plan and Awards.  The Board may from time to
time amend, suspend or terminate this Plan, and the Committee may amend the
terms of any previously granted Award, provided that no amendment to the terms
of any previously granted Award may, (except as expressly provided in the Plan)
materially and adversely alter or impair the terms or conditions of the Award
previously granted to a Participant under this Plan without the written consent
of the Participant or holder thereof.  Any amendment to this Plan, or to the
terms of any Award previously granted, is subject to compliance with all
applicable laws, rules, regulations and policies of any applicable governmental
entity or securities exchange, including receipt of any required approval from
the governmental entity or stock exchange.  For greater certainty and without
limiting the foregoing, the Board may amend, suspend, terminate or discontinue
the Plan, and the Committee may amend or alter any previously granted Award, as
applicable, without obtaining the approval of shareholders of the Company in
order to:
 
(i)

unless the New York Stock Exchange or any other securities exchange that is
applicable to the Company requires otherwise, amend the eligibility for, and
limitations or conditions imposed upon, participation in the Plan;


14

--------------------------------------------------------------------------------

 
(ii)

amend any terms relating to the granting or exercise of Awards, including but
not limited to terms relating to the amount and payment of the exercise price,
or the vesting, expiration, assignment or adjustment of Awards, or otherwise
waive any conditions of or rights of the Company under any outstanding Award,
prospectively or retroactively;


(iii)

make changes that are necessary or desirable to comply with applicable laws,
rules, regulations and policies of any applicable governmental entity or stock
exchange (including amendments to Awards necessary or desirable to maximize any
available tax deduction or to avoid any adverse tax results, and no action taken
to comply with such tax provision shall be deemed to impair or otherwise
adversely alter or impair the rights of any holder of an Award or beneficiary
thereof); or


(iv)

amend any terms relating to the administration of the Plan, including the terms
of any administrative guidelines or other rules related to the Plan.


For greater certainty, prior approval of the shareholders of the Company shall
be required for any amendment to the Plan or an Award that would:
 
(i)

require shareholder approval under the rules or regulations of the Securities
and Exchange Commission, the New York Stock Exchange or any other securities
exchange that is applicable to the Company;


(ii)

increase the number of shares authorized under the Plan as specified in Section
4(a) of the Plan;


(iii)

increase the number of shares or value subject to the limitations contained in
Section 4(d) of the Plan;


(iv)

permit repricing of Options or Stock Appreciation Rights, which is currently
prohibited by Section 6(e)(v) of the Plan;


(v)

permit the award of Options or Stock Appreciation Rights at a price less than
100% of the Fair Market Value of a Share on the date of grant of such Option or
Stock Appreciation Right, contrary to the provisions of Section 6(a)(i) and
Section 6(b) of the Plan; or


(vi)

increase the maximum term permitted for Options and Stock Appreciation Rights as
specified in Section 6(a)(ii) and Section 6(b).


(b)            Corporate Transactions.  In the event of any reorganization,
merger, consolidation, split‑up, spin‑off, combination, plan of arrangement,
take-over bid or tender offer, Change in Control, repurchase or exchange of
Shares or other securities of the Company or any other similar corporate
transaction or event involving the Company (or the Company shall enter into a
written agreement to undergo such a transaction or event), the Committee or the
Board may, in its sole discretion but subject to the limitation in Section
6(e)(viii), provide for any of the following to be effective upon the
consummation of the event (or effective immediately prior to the consummation of
the event, provided that the consummation of the event subsequently occurs), and
no action taken under this Section 7(b) shall be deemed to impair or otherwise
adversely alter the rights of any holder of an Award or beneficiary thereof:
 
15

--------------------------------------------------------------------------------

 
(i)

either (A) termination of the Award, whether or not vested, in exchange for an
amount of cash and/or other property, if any, equal to the amount that would
have been attained upon the exercise of the Award or realization of the
Participant’s rights (and, for the avoidance of doubt, if, as of the date of the
occurrence of the transaction or event described in this Section 7(b)(i)(A), the
Committee or the Board determines in good faith that no amount would have been
attained upon the exercise of the Award or realization of the Participant’s
rights, then the Award may be terminated by the Company without any payment) or
(B) the replacement of the Award with other rights or property selected by the
Committee or the Board, in its sole discretion;


(ii)

that the Award be assumed by the successor or survivor corporation, or a parent
or subsidiary thereof, or shall be substituted for by similar options, rights or
awards covering the stock of the successor or survivor corporation, or a parent
or subsidiary thereof, with appropriate adjustments as to the number and kind of
shares and prices;


(iii)

that, subject to the limitation in Section 6(e)(viii), the Award shall be
exercisable or payable or fully vested with respect to all Shares covered
thereby, notwithstanding anything to the contrary in the applicable Award
Agreement; or


(iv)

that the Award cannot vest, be exercised or become payable after a date certain
in the future, which may be the effective date of the event.


(c)            Correction of Defects, Omissions and Inconsistencies.  The
Committee may, without prior approval of the shareholders of the Company,
correct any defect, supply any omission or reconcile any inconsistency in the
Plan or in any Award or Award Agreement in the manner and to the extent it shall
deem desirable to implement or maintain the effectiveness of the Plan.
 
Section 8.                          Income Tax Withholding
 
In order to comply with all applicable federal, state, local or foreign income
tax laws or regulations, the Company may take such action as it deems
appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant.  In order to assist a Participant in paying all or a portion of the
applicable taxes to be withheld or collected upon exercise or receipt of (or the
lapse of restrictions relating to) an Award, a Participant may, in his or her
discretion, satisfy such tax obligation by (a) electing to have the Company
withhold a portion of the Shares otherwise to be delivered upon exercise or
receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes (consistent with the guidance
provided by ASC Topic 718 to avoid adverse accounting treatment) or
(b) delivering to the Company Shares other than Shares issuable upon exercise or
receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes.  The election, if any, must be
made on or before the date that the amount of tax to be withheld is determined.
 
16

--------------------------------------------------------------------------------



Section 9.                          General Provisions
 
(a)            No Rights to Awards.  No Eligible Person, Participant or other
Person shall have any claim to be granted any Award under the Plan, and there is
no obligation for uniformity of treatment of Eligible Persons, Participants or
holders or beneficiaries of Awards under the Plan.  The terms and conditions of
Awards need not be the same with respect to any Participant or with respect to
different Participants.
 
(b)            Award Agreements.  No Participant shall have rights under an
Award granted to such Participant unless and until an Award Agreement shall have
been signed by the Participant (if requested by the Company), or until such
Award Agreement is delivered and accepted through an electronic medium in
accordance with procedures established by the Company.  An Award Agreement need
not be signed by a representative of the Company unless required by the
Committee.  Each Award Agreement shall be subject to the applicable terms and
conditions of the Plan and any other terms and conditions (not inconsistent with
the Plan) determined by the Committee.
 
(c)            Plan Provisions Control.  In the event that any provision of an
Award Agreement conflicts with or is inconsistent in any respect with the terms
of the Plan as set forth herein or subsequently amended, the terms of the Plan
shall control.
 
(d)            No Rights of Shareholders.  Except with respect to Shares issued
under Awards (and subject to such conditions as the Committee may impose on such
Awards pursuant to Section 6(c)(i)), neither a Participant nor the Participant’s
legal representative shall be, or have any of the rights and privileges of, a
shareholder of the Company with respect to any Shares issuable upon the exercise
or payment of any Award, in whole or in part, unless and until such Shares have
been issued.
 
(e)            No Limit on Other Compensation Arrangements.  Nothing contained
in the Plan shall prevent the Company or any Affiliate from adopting or
continuing in effect other or additional compensation plans or arrangements, and
such plans or arrangements may be either generally applicable or applicable only
in specific cases.
 
(f)            No Right to Employment.  The grant of an Award shall not be
construed as giving a Participant the right to be retained as an employee of the
Company or any Affiliate, nor will it affect in any way the right of the Company
or an Affiliate to terminate a Participant’s employment at any time, with or
without cause, in accordance with applicable law.  In addition, the Company or
an Affiliate may at any time dismiss a Participant from employment free from any
liability or any claim under the Plan or any Award, unless otherwise expressly
provided in the Plan or in any Award Agreement.  Nothing in this Plan shall
confer on any person any legal or equitable right against the Company or any
Affiliate, directly or indirectly, or give rise to any cause of action at law or
in equity against the Company or an Affiliate.  Under no circumstances shall any
person ceasing to be an employee of the Company or any Affiliate be entitled to
any compensation for any loss of any right or benefit under the Plan which such
employee might otherwise have enjoyed but for termination of employment, whether
such compensation is claimed by way of damages for wrongful or unfair dismissal,
breach of contract or otherwise.  By participating in the Plan, each Participant
shall be deemed to have accepted all the conditions of the Plan and the terms
and conditions of any rules and regulations adopted by the Committee and shall
be fully bound thereby.
 
17

--------------------------------------------------------------------------------

 
(g)            Governing Law.  The internal law, and not the law of conflicts,
of the State of Utah shall govern all questions concerning the validity,
construction and effect of the Plan or any Award, and any rules and regulations
relating to the Plan or any Award.
 
(h)            Severability.  If any provision of the Plan or any Award is or
becomes or is deemed to be invalid, illegal or unenforceable in any jurisdiction
or would disqualify the Plan or any Award under any law deemed applicable by the
Committee, such provision shall be construed or deemed amended to conform to
applicable laws, or if it cannot be so construed or deemed amended without, in
the determination of the Committee, materially altering the purpose or intent of
the Plan or the Award, such provision shall be stricken as to such jurisdiction
or Award, and the remainder of the Plan or any such Award shall remain in full
force and effect.
 
(i)            No Trust or Fund Created.  Neither the Plan nor any Award shall
create or be construed to create a trust or separate fund of any kind or a
fiduciary relationship between the Company or any Affiliate and a Participant or
any other Person.  To the extent that any Person acquires a right to receive
payments from the Company or any Affiliate pursuant to an Award, such right
shall be no greater than the right of any unsecured general creditor of the
Company or any Affiliate.
 
(j)            Other Benefits.  No compensation or benefit awarded to or
realized by any Participant under the Plan shall be included for the purpose of
computing such Participant’s compensation or benefits under any pension,
retirement, savings, profit sharing, group insurance, disability, severance,
termination pay, welfare or other benefit plan of the Company, unless required
by law or otherwise provided by such other plan.
 
(k)            No Fractional Shares.  No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award, and the Committee shall determine
whether cash shall be paid in lieu of any fractional Share or whether such
fractional Share or any rights thereto shall be canceled, terminated or
otherwise eliminated.
 
(l)            Headings.  Headings are given to the sections and subsections of
the Plan solely as a convenience to facilitate reference.  Such headings shall
not be deemed in any way material or relevant to the construction or
interpretation of the Plan or any provision thereof.
 
Section 10.                          Clawback or Recoupment
 
All Awards under this Plan shall be subject to forfeiture or other penalties
pursuant to (i) any Company clawback policy, as may be adopted or amended from
time to time, (ii) any applicable law, rule or regulation or applicable stock
exchange rule, including, without limitation, Section 304 of the Sarbanes-Oxley
Act of 2002, Section 954 of the Dodd-Frank Wall Street Reform and Consumer
Protection Act, Section 10D of the Securities Exchange Act of 1934 and any
applicable stock exchange listing rule adopted pursuant thereto, and (iii) such
forfeiture and/or penalty conditions or provisions as determined by the
Committee.  By accepting an Award hereunder, the Participant agrees to such
recovery or other penalties.
 
18

--------------------------------------------------------------------------------

 
Section 11.                          Effective Date of the Plan
 
The Plan was adopted by the Board on December 7, 2018.  The Plan shall be
subject to approval by the shareholders of the Company at the annual meeting of
shareholders of the Company to be held on January 25, 2019, and the Plan shall
be effective as of the date of such shareholder approval.  On and after
shareholder approval of the Plan, no awards shall be granted under the Prior
Stock Plan, but all outstanding awards previously granted under the Prior Stock
Plan shall remain outstanding and subject to the terms of the Prior Stock Plan.
 
Section 12.                          Term of the Plan
 
No Award shall be granted under the Plan, and the Plan shall terminate, on
December 7, 2028 or any earlier date of discontinuation or termination
established pursuant to Section 7(a) of the Plan.  Unless otherwise expressly
provided in the Plan or in an applicable Award Agreement, any Award theretofore
granted may extend beyond such dates, and the authority of the Committee
provided for hereunder with respect to the Plan and any Awards, and the
authority of the Board to amend the Plan, shall extend beyond the termination of
the Plan.
 
19